Dismissed and Memorandum Opinion filed March 5, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00777-CV

                  IN THE MATTER OF J.F., JR., a Juvenile


                   On Appeal from the 315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-05571J

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed August 21, 2012. The clerk’s
record was filed October 23, 2012. The reporter’s record was filed October 15,
2012. No brief was filed.

      On January 8, 2013, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before February 7, 2013, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Frost, Brown, and Busby.




                                        2